Citation Nr: 0918378	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  04-07 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had active service from November 1979 to April 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran 
currently resides in the jurisdiction of the St. Petersburg, 
Florida VARO.  

In April 2007, a hearing was held before a Veterans Law 
Judge, who has since retired.  In November 2008, the Veteran 
was offered the opportunity to have a new hearing before a 
currently sitting Veterans Law Judge and he declined.  

In August 2007, the Board denied service connection for 
posttraumatic stress disorder and TDIU.  The Veteran appealed 
the denial of TDIU to the United States Court of Appeals for 
Veterans Claims (Court).  The denial of service connection 
for PTSD was not appealed.  Pursuant to a Joint Motion for 
Remand, the Court issued an order vacating the Board's August 
2007 denial of TDIU and remanding the matter to the Board.  

As discussed below, the RO assigned a 10 percent rating for 
the service-connected coronary artery disease, effective 
January 1, 2004.  Coronary artery disease is rated on the 
basis of metabolic equivalents (METs).  No METs were of 
record prior to January 2004 and the only report of METs 
testing prior to the assignment of a schedular 100 percent 
rating, effective March 2006, was done in September 2005.  
That showed a METs of 7.  The rating schedule provides that 
where a person can do a workload greater than 7 METs, but not 
greater than 10 METs, a 10 percent rating will be assigned.  
Where a person can do a workload greater than 5 METs but not 
greater than 7 METs, a 30 percent rating will be assigned.  
Thus, since the rating schedule is written in terms of 
"greater than," 7 METs would fall within the criteria for a 
30 percent rating, but the RO assigned a 10 percent rating.  
The Board refers the evaluation for coronary artery disease, 
assigned effective January 1, 2004, to the RO for 
consideration of correction based on clear and unmistakable 
error.  



FINDINGS OF FACT

Prior to March 1, 2006, the Veteran's service-connected 
disabilities did not render him unable to secure or follow a 
substantially gainful occupation.  Effective March 1, 2006, 
his schedular rating is not less than total.  


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 
4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in April 2006, and up-dated in 
January 2007, the agency of original jurisdiction (AOJ) 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate the claim for a TDIU 
award; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  The Veteran was instructed in April 
2006 and January 2007 to submit any evidence in his 
possession that pertained to his claims.  Although this 
notice was delivered after the initial denial of the claims, 
the Veteran had adequate time to participate effectively in 
the processing of his claims and the late notice did not 
affect the essential fairness of the decision.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

Because the claim is denied, any question as to the 
appropriate effective date is moot, and there can be no 
failure to notify prejudice to the Veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
notice required in that case was provided to the Veteran in 
April 2006 and April 2007.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim.  All available service 
medical records have been associated with the claim file.  
The identified and available post-service treatment records 
have been secured.  The Veteran has been medically evaluated 
in conjunction with his claim, and all required medical 
opinions have been sought.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when a veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  

The Veteran claimed increased ratings and service connection 
for additional disabilities in March 2000.  He also reported 
that he had not worked in 3 months due to illness and 
hospitalization.  A formal TDIU claim was received in May 
2001.  Therein, the Veteran reported that he had completed 
high school and had worked as a city carrier for the U. S. 
Postal Service (USPS) from April 1983 to June 2000.  He had 
had additional training as a USPS inspector.  

In a June 2006 rating decision, the RO granted a 100 percent 
rating for a myocardial infarction, status post angioplasty 
and stenting, associated with hypertension, effective the 
date of hospitalization for the Veteran's second heart 
attack, March 1, 2006.  The grant of a 100 percent schedular 
rating changes the scope of the issue.  See Green v. West, 11 
Vet. App. 472 (1998) (citing Vettese v. Brown, 7 Vet. 
App. 31, 34- 35 (1994) (a claim for TDIU presupposes that the 
rating for the condition is less than 100 percent); VA O.G.C. 
Prec. Op. No. 6-99, 64 Fed. Reg. 52375 (1999) (a claim for 
TDIU may not be considered when a schedular 100-percent 
rating is already in effect).  Specifically, the grant of the 
100 percent schedular rating does not foreclose the 
possibility that the Veteran could be awarded TDIU prior to 
March 1, 2006, but it does foreclose a TDIU award after that 
date.  38 C.F.R. § 4.16.  

At the time of the Veteran's first heart attack, a temporary 
100 percent rating was assigned for the heart disorder, from 
September 27, 2003, with reduction to 10 percent, effective 
January 1, 2004.  

The Veteran's other service-connected disabilities are 
hypertension, rated as 20 percent disabling, from April 1982; 
a bilateral hearing loss, rated as 20 percent disabling, from 
March 2000; tinnitus, rated as 10 percent disabling, from 
March 2000; and erectile dysfunction rated as noncompensable, 
from March 2000.  His combined evaluation was 20 percent, 
from April 1982; 40 percent, from March 23, 2000; 100 
percent, from September 27, 2003; 50 percent, from January 1, 
2004; and 100 percent, from March 1, 2006.  These evaluations 
did not meet the schedular requirements of 38 C.F.R. 
§ 4.16(a).  Nevertheless, 38 C.F.R. § 4.16(b) provides that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  Citing 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), 
the RO rating board held that referral was not warranted 
because the evidence did not show a marked interference with 
employment or frequent periods of medical treatment due to 
service-connected disability.  

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  For a veteran to prevail on a 
claim for a total compensation rating based on individual 
unemployability on an extraschedular basis, the record must 
reflect some factor which takes the case outside the norm.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the service-connected disabilities prevent the 
veteran from performing the physical and mental acts required 
by substantially gainful employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Discussion

Review of the record shows that the Veteran's psychiatric 
problems were often diagnosed as posttraumatic stress 
disorder (PTSD).  It has been determined that the claimed 
stressors for PTSD are not verified and service connection 
for PTSD has been denied.  For a complete picture of the 
Veteran's illness, information on PTSD has been included in 
the following discussion.  However, it must be kept in mind 
that PTSD is not service-connected and is not a basis for 
TDIU.  

The Veteran submitted a diary of symptoms he experienced from 
June 2000 to November 2000.  He and his wife submitted a 
journal of the Veteran's symptomatology from June 2000 to May 
2001.  The entries primarily reflect the impact of the 
Veteran's psychiatric symptoms and financial problems.  There 
was a notation in June 2000 that he had hard time with real 
loud ringing in his ears and had a hard, tough time 
understanding spoken words.  In a note in July 2000, he 
reported a loud ringing in both ears and wearing his hearing 
aids for a couple of hours.  In September 2000, among his 
psychiatric complaints, the Veteran wrote that the ringing in 
his ears was driving him crazy.  Later that month, he wrote 
that he had a lot of ringing in his ears.  In November 2000, 
he commented on the frustration of his sexual dysfunction.  
In January 2001, his wife noted the loss of sexual intimacy.  
In April 2001, the Veteran wrote that the ringing in his ears 
was every day, all day long; there was not a day that his 
ears didn't ring.  In May 2001, he entered that his loss of 
hearing was getting worse and was frustrating.  There were 
also reports that the Veteran took his blood pressure, often 
during or shortly after emotional episodes, and found 
elevated readings.  

In statements, dated in November and December 2000, the 
Veteran's wife and other lay witnesses described the change 
in the Veteran.  In December 2000, a business owner, R. P. 
wrote that he could not hire the Veteran due to his medical 
condition.  He did not specify which conditions.  In January 
2001, the owner of a wholesale distributing company wrote 
that they could not offer the Veteran a position because 
their work involved extensive driving, as well as much moving 
and lifting.  Also in January 2001, a postmaster wrote that 
due to the Veteran's medical restrictions he could no longer 
perform his duties as a carrier.  A January 2001 letter from 
a sporting goods store indicates that the Veteran's doctors 
would not release him to work and considered him 
unemployable.  There was a lot of heavy lifting, standing and 
driving that the Veteran could not meet due to his condition.  

Reports of admission to a private hospital, in January 2000, 
show that the Veteran had a history of recurrent falling and 
had experienced 2 falls in the last 24 hours.  A chest X-ray 
suggested mild acute congestive heart failure.  An 
echocardiogram showed mild hypertensive heart disease with 
concentric left ventricular hypertrophy and well preserved 
ventricular systolic function.  The concluding assessment was 
that neurology and cardiology studies were normal.  
Additional assessments included hypertension, alcohol abuse, 
upper respiratory infection and possible cardiac failure.  
The discharge diagnoses were mental status changes, syncope, 
hypotension probably secondary to dehydration, and influenza 
syndrome.  These medical records show that the service-
connected disabilities did not have a significant impact on 
his employment.  

The Veteran was admitted to another private hospital in 
February 2000.  He was seen by a neurology consultant, D. H. 
C., M.D.  The physician noted that the Veteran was 
experiencing partial complex seizures that had been occurring 
on a daily basis for the past 5 weeks and sporadically over 
the past 26 years.  It was felt that the Veteran could not 
drive for 6 months, pending evaluation.  The doctor expressed 
the opinion that the Veteran was capable of carrying out his 
duties, except for driving at the postal service and could 
return to full duty, except for driving.  He had no 
restrictions on the amount of standing, sitting, lifting, 
reaching, or other work activities he could do.  Here, again, 
a doctor expresses an opinion to the effect that the Veteran 
can perform many of the tasks required by substantially 
gainful employment, and does not relate his limitations to 
his service-connected disabilities.  

The Veteran was again admitted to a private hospital in April 
2000.  He reported a history of childhood abuse with multiple 
head injuries and loss of consciousness, with onset of 
seizures at age 15.  Blood pressure was within normal limits, 
at 110/80.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 
(1) (2008).  It was the impression that post-traumatic 
complex partial seizures should be considered and further 
testing should be done.  Magnetic resonance imaging of the 
brain was read as showing mild abnormalities.  

In June 2000, a postmaster wrote that the Veteran had been 
off work since January 2000.  Based on the findings of his 
doctors and the restrictions placed on him medically, the 
Postal Service there did not have any work to which he could 
be assigned.  

In June 2000, S. V. d. W., M.D., Ph.D., wrote that the 
Veteran's wife had been her patient since April 1997 and she 
had known the Veteran during that period.  In June 2000, his 
global functioning deteriorated markedly, with periods of 
total unresponsiveness thought to be seizures.  Testing 
showed he was not having seizures.  A psychiatrist diagnosed 
severe depression and PTSD.  She expressed the opinion that 
the Veteran was no longer able to perform his duties at the 
Post Office despite psychogenic medication.  Similar 
information was provided in November 2000.  

In June 2000, a private psychiatrist, W. G. L., M.D., wrote 
that the Veteran was diagnosed with major depression and 
PTSD.  He was evaluated in June 2000 and was unable to return 
to work anytime in the near future.  In July 2000, the doctor 
again noted diagnoses of major depression and PTSD.  

Also in June 2000, a private psychologist, K. W., Ph.D., 
diagnosed PTSD, major depression, and a conversion disorder.  
It was her opinion that the PTSD was due to multiple factors 
including severe, chronic childhood abuse as well as 
witnessing a traumatic death while in the military.  She 
expressed the opinion that due to his feelings about the 
postal service, it was unlikely that the Veteran would be 
able to return to work without exacerbation of his symptoms.  
Similar information was provided in November 2000.  

In June 2000, the Veteran came to a VA medical center and 
reported he slept all the time and felt depressed.  He said 
he was verbally and physically abused by his father and that 
while serving in Turkey, he saw his best friend burn in a 
tank.  He could no longer cope, was very depressed, and 
having seizures.  On admission examination, the Veteran 
reported that his civilian occupation was a computer 
technician and postal worker.  He reported serving in the Air 
Force from 1979 to 1985, as a radio technician, serving in 
Europe, Turkey, and the United States.  He denied alcohol and 
drug use and significant childhood illness.  He complained of 
tension headaches with depression.  Blood pressure was 
134/79.  He was mildly obese.  He appeared to be partially 
disoriented and had a lot of difficulty communicating.  
Physical examination did not disclose any significant 
problems.  The assessment was severe depression with 
disassociation reactions and possibly some personality 
disorder.  The Veteran was examined and treated for 9 days as 
an inpatient.  Discharge diagnoses were: fugue state, not 
otherwise specified, history of depression, PTSD, borderline 
personality characteristics, and controlled chronic 
hypertension.  It was noted that the Veteran's employer had 
already determined that it would be too dangerous for him to 
return to work.  

The Veteran was examined for his hypertension in June 2000.  
Repeat readings were within normal limits.  

The report of VA hospitalization, in July 2000, noted that 
the Veteran had severe depression and PTSD from childhood 
abuse and had experienced severe emotional instability since 
his father underwent heart surgery in December 1999.  
Diagnoses were PTSD, depression, borderline personality 
disorder, and hypertension.  Subsequent VA clinical records 
are in evidence.  VA clinical notes followed the Veteran 
through October 2000.  

The report of psychiatric evaluation at a private medical 
center, by J. C., M.D., is dated in August 2000.  The Veteran 
was brought in in a psychotic condition.  He was terrified 
that he was going to do something to his wife or pregnant 15 
year old daughter.  He dated the beginning of these episodes 
to an accident in Turkey in 1981 and observing 6 of his 
comrades burnt to death by an accident from a valve that had 
broken off a gas line.  He said he had worked for the postal 
service for 18 years and stopped working because of PTSD.  He 
was unable to climb ladders, unable to lift heavy objects, 
and unable to tolerate the intrusiveness of the postal 
regulation system.  He reported that he had not been able to 
work since that time.  The diagnoses were: major depression, 
severe with suicidal and homicidal ideation, PTSD with 
dissociative episodes and hypertension.  

In November 2000, a private psychologist, K. W., Ph.D., wrote 
that the Veteran had been her patient since March 2000.  She 
expressed the opinion that due to a possible conversion 
disorder, PTSD, and major depression the Veteran was unable 
to work on a full time basis.  

In November 2000, D. D. P., M.D., reported that the Veteran 
had been his patient for 15 years.  The Veteran had repeated 
falls on the job and was unable to drive.  He also had 
trouble breathing and, despite treatment, his lungs were 
still not 100 percent.  The doctor wrote that he had seen a 
man capable of working 40 to 60 hours a week reduced to not 
being able to hold down a job.  A very independent man became 
very dependent.  The doctor was not sure if the Veteran would 
ever be capable of returning to work.  The future looked dim.  

In a letter dated in November 2000, a postmaster reported a 
change in the Veteran's job performance and personality over 
the last year.  He was no longer outgoing, quick, and 
hardworking.  He appeared confused, and slower in movement, 
thinking and speech.  He was no longer able to perform his 
duties and they had been unable to find other duties that the 
Veteran could handle.  

The Veteran had another VA examination for his hypertension 
in November 2000.  He claimed to have headaches on occasion, 
although the hypertension appeared to be well controlled.  
Blood pressure readings were taken on both arms while sitting 
and another was taken while standing.  All were within normal 
limits.  Review of the chart indicated that within the 
previous 6 months, the Veteran had a normal electrocardiogram 
and a normal chest X-ray study, with no indication of 
ventricular hypertrophy.  The diagnosis was hypertension, 
medically treated, currently stable.   

In February 2001, the Veteran was examined for VA by M. P., 
M.D.  The diagnosis was severe PTSD, major depression and 
chronic anxiety disorder.  The doctor commented that the 
Veteran had a lot of stress from loss of relationships, loss 
of work, loss of home, and financial difficulties.  The 
doctor opined that the Veteran worked at a 30 percent to 40 
percent level.  With the help of medication, he had been 
experiencing episodes less frequently and of less severity, 
but he still had episodes when he was not able to drive or be 
left alone.  He would probably never be able to make a 
living.  

A licensed clinical social worker, B. A. J., provided several 
statements, including those of May 2002, June 2002, December 
2002, December 2003, and March 2004, as well as testimony at 
the September 2003 RO hearing and the April 2007 Board 
hearing.  The social worker stated that the Veteran had PTSD 
as a result of a covert operation in Turkey and that he was 
unable to work.  

A private hospital report reflects a myocardial infarction in 
September 2003.  

The report of cardiac catheterization, done at the private 
hospital in September 2003, shows that the Veteran had a Q-
wave infarction with postinfarction angina.  The conclusion 
was critical 2 vessel coronary artery disease, elevated left 
heart filling pressures, and borderline normal left 
ventricular size and systolic function.  Angioplasty and 
stent placement were successfully done.  Left 
ventriculography showed an ejection fraction of 60 percent 
and mild inferior wall hypokinesis.

An October 2003 VA clinical note shows a blood pressure of 
126/79.  Later in October 2003, the Veteran's vitals were 
noted to be stable.  His eyes, ears, nose and throat were 
unremarkable.  His heart had a normal sinus rhythm, with no 
gallops or murmurs.  His chest was clear.  His abdomen was 
obese.  His extremities had no edema.  

The Veteran was seen, in October 2003, for a follow-up visit 
with private physician, C. F. M., M.D.  The doctor noted the 
Veteran underwent a successful angioplasty and stenting of 
the left anterior descending artery after he sustained an 
inferior wall myocardial infarction and was doing well.  The 
Veteran denied any fevers, chills, weight loss, blurred 
vision, sore throat, chest pain, dyspnea, orthopnea, 
vomiting, diarrhea, dysuria, or headaches.  All other systems 
were negative, except for the myocardial infarction.  Blood 
pressure was 116/72.  His heart rate and respirations were 
within normal limits.  The skin had no lesions.  The neck was 
supple.  The head was normocephalic and atraumatic.  Pupils 
were equal and reactive to light.  The heart had a regular 
rate and rhythm with first and second sounds.  The lungs were 
clear to auscultation.  The abdomen was soft and nontender.  
The extremities had a full range of motion.  Neurological 
examination was nonfocal.  The impression was non-Q-wave 
myocardial infarction, coronary artery disease, status post 
angioplasty and stenting of 90 percent left anterior 
descending artery, status post successful angioplasty and 
stenting of right coronary artery, hypertension, dizziness, 
dyslipidemia, and PTSD.  The doctor expressed the opinion the 
hypertension and PTSD contributed to the myocardial 
infarction.  

A VA clinical record dated in September 2005 reflects that 
testing showed a workload of 7 METs (metabolic equivalents).  

The Veteran was admitted to a private hospital in March 2006 
for another myocardial infarction.  On VA examination in June 
2006, METs were estimated at less than 4.  In June 2006, the 
RO granted a 100 percent rating under the rating schedule, 
effective March 1, 2006, the date of his hospital admission.  

The Veteran and his wife, as well as a social worker 
testified at an RO hearing in September 2003 and an April 
2007 Board hearing.  They indicated that the Veteran was 
unable to work because of his psychiatric problems.  

Conclusion

The Board has considered all the evidence of record.  Much of 
it deals with the disabling effects of the non-service-
connected psychiatric disorder.  That evidence will not be 
discussed in detail here because TDIU is based on service-
connected disabilities.  In evaluating the effects of the 
service-connected disabilities, the Board has considered all 
of the service-connected disabilities on a schedular and 
extra-schedular basis.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  

Extraschedular Evaluation

An extraschedular rating may be assigned under 38 C.F.R. 
§ 3.321(b)(1) (2008), if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Here, there 
is no claim or evidence that the service-connected 
hypertension, hearing loss, tinnitus or erectile dysfunction 
required frequent hospitalization.  The service-connected 
coronary artery disease was rated at 100 percent when the 
Veteran was hospitalized, but that disability did not require 
frequent periods of hospitalization during the time before 
March 1, 2006.  Similarly, there are extensive medical 
records, and they do not show that the service-connected 
heart disease, hypertension, hearing loss, tinnitus or 
erectile dysfunction resulted in a marked interference with 
employment beyond that contemplated by the schedular ratings.  
Compensation is based on industrial impairment, so the 
payment of compensation under the rating criteria is an 
acknowledgement that there is some interference with 
employment.  38 U.S.C.A. § 1155 (West 2002).  The medical 
records show that the non-service-connected psychiatric 
disability interfered with the Veteran's work, and do not 
show that the service-connected disabilities resulted in a 
marked interference with employment beyond that contemplated 
by the schedular ratings.  Since the medical records 
establish by a preponderance of evidence that the service-
connected disabilities did not result in an exceptional or 
unusual disability picture with such related factors as 
marked inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, the service-connected 
disabilities do not warrant extraschedular evaluation under 
38 C.F.R. § 3.321.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Schedular Ratings

Service connection has been established for 5 disabilities.  
Prior to the grant of a 100 percent schedular rating, under 
Diagnostic Code 7006, effective March 1, 2006, the service-
connected disabilities were rated as follows:  Hypertension, 
20 percent; bilateral hearing loss, 20 percent; tinnitus, 10 
percent; myocardial infarction status post angioplasty and 
stenting, 10 percent; and, erectile dysfunction, 0 percent.  

The service-connected myocardial infarction is rated under 
the following criteria.      One MET (metabolic equivalent) 
is the energy cost of standing quietly at rest and represents 
an oxygen uptake of 3.5 milliliters per kilogram of body 
weight per minute.  
Chronic congestive heart failure, or; workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 
percent...............................................100 
percent;
    More than one episode of acute congestive heart failure 
in the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 
percent......................................................
.....60 percent;
    Workload of greater than 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-
ray...................30 percent;  
    Workload of greater than 7 METs but not greater than 10 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication 
required.....................................................
..................................................10 percent.  
38 C.F.R. § 4.104, Code 7006 (2008).  

The earliest report of METs is found in a VA clinical record 
dated in September 2005, which reflects that testing showed a 
workload of 7 METs.  A workload of 7 METs would not be 
"greater than 7 METs" as in the criteria for the 10 percent 
rating, but would be just within the criteria for the 30 
percent rating.  The evidence, prior to March 1, 2006, does 
not show any criteria for a higher rating.  That is, there is 
no evidence of METs being 5 or less prior to March 1, 2006.  
Schedular rating can also be based on the ejection fraction, 
with a 60 percent rating being assigned if the ejection 
fraction is 50 percent or less and a 100 percent rating being 
assigned if the ejection fraction is 30 percent or less.  The 
only ejection fraction recorded during the pertinent time 
period was 60 percent shortly after the September 2003 
myocardial infarction.  This would not approximate the 
criteria for either rating in excess of 30 percent.  Because 
the service-connected heart disease was more properly rated 
at 30 percent, rather than the 10 percent assigned by the RO, 
and because it is more favorable to the Veteran, the Board 
previously used and will continue to use the 30 percent 
rating in calculating qualification for TDIU.  

Looking to the other disabilities, the service-connected 
hypertension was rated at 20 percent and the medical records 
show it was fairly well controlled.  The medical records for 
the period prior to March 1, 2006 show that diastolic 
pressure was not predominantly 120 or more, as required for 
the next higher rating, 40 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2008).  There is no evidence that the 
chronic hearing loss, rated at 20 percent, worsened to such 
an extent that it would meet the criteria for a higher 
rating.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2008).  The 
service-connected tinnitus was assigned the maximum rating, 
10 percent.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2008).  
The erectile function receives special monthly compensation 
under 38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) 
(2008) for loss of use of a creative organ.  Since it does 
not result in industrial impairment, there is no compensable 
rating in the rating schedule, unless there is actual 
deformity of the penis, which is not shown in this case.  
38 C.F.R. § 4.115b, Diagnostic Code 7522 (2008).  Thus, aside 
from assigning a higher rating for the myocardial infarction 
residuals, the Board finds no basis for any other higher 
ratings.  

38 C.F.R. § 4.16(a)

Subsection (a) of the section providing TDIU benefits 
requires that there be a combined rating of 70 percent and at 
least one disability ratable at 40 percent.  Service-
connected disabilities are not added, but are combined in 
accordance with a table at 38 C.F.R. § 4.25 (2008).  If we 
evaluate the service-connected coronary artery disease at 30 
percent, rather than the 10 percent assigned by the RO, we 
combine it with the hypertension (20 percent) to reach 44 
percent.  Since these are both cardiovascular disabilities, 
they can be considered as one disability and meet the 
requirement for a single disability ratable at 40 percent or 
more.  38 C.F.R. § 4.16(a)(3).  Next, the bilateral hearing 
loss (20 percent) is combined with the 44 percent for a 
combined rating of 55 percent.  Next, the 10 percent rating 
for tinnitus is combined for a combined rating of 60 percent.  
The erectile dysfunction is not compensable and does not 
change the final combined rating of 60 percent.  This does 
not meet the requirement of subsection (a) for a 70 percent 
rating.  

The September 2008 Joint Motion for Remand asserted that the 
combined rating was 68 percent which should be rounded to 70 
percent.  That assertion can only be reached if an additional 
20 percent rating is combined with the existing evaluations.  
Possibly the attorneys preparing the motion counted the 
hypertension twice.  That would be contrary to the rating 
regulations.  38 C.F.R. § 4.14.  Anyway, the Board has been 
over the combined rating table in § 4.25 repeatedly.  
30 Percent for coronary artery disease combined with 20 
percent for hypertension is 44 percent.  44 percent combined 
with 20 percent for hearing loss is 55 percent.  55 percent 
combined with 10 percent for tinnitus is 60 percent.  
60 percent combined with 0 percent for erectile dysfunction 
is 60 percent.  It is not 68 percent.  It does not meet the 
§ 4.16(a) requirement for a 70 percent rating.  



38 C.F.R. § 4.16(b)

Under subsection (b) of the regulation, a TDIU rating can be 
awarded if service-connected disabilities prevent the Veteran 
from engaging in substantially gainful employment.  Several 
prospective employers, and the Veteran's previous employer, 
have written letters to the effect that the Veteran's medical 
conditions prevented him from meeting the physical demands of 
the available work.  These letters indicate that the jobs 
available had significant physical demands and do not show 
that the service-connected disabilities, by themselves, 
prevented the Veteran from meeting those demands.  Further, 
the letters do not show that the service-connected 
disabilities prevented the Veteran from doing less demanding 
work consistent with his education and experience.  The 
medical evidence in this case repeatedly emphasizes that the 
Veteran's non-service-connected psychiatric disability was 
the main cause of his inability to pursue substantially 
gainful employment.  

The Veteran's most disabling service-connected disability was 
his coronary artery disease, which became symptomatic with a 
workload of 7 METs on testing in September 2005.  This result 
would support a 30 percent disability rating.  38 C.F.R. 
§ 4.104, Code 7006 (2008).  Considering the other service-
connected disabilities, whenever the Veteran's hypertension 
was professionally tested, it was well controlled without 
significant symptoms.  There is no evidence that the service-
connected hearing loss, tinnitus, or erectile dysfunction 
caused any difficulty working.  The medical records show that 
an extraschedular rating is not warranted under 38 C.F.R. 
§§ 3.321 or 4.16.  While the service-connected disabilities 
cause some economic inadaptability, this is taken into 
account in the evaluation assigned and there is no showing of 
total individual unemployability due to these disabilities.  
The evidence of record does not include evidence that would 
take the Veteran's case outside the norm.  Accordingly, a 
total disability rating based upon individual unemployability 
due to service-connected disability under the provisions of 
38 C.F.R. § 4.16(b) is not warranted.  

While the Veteran may feel that his service-connected 
disabilities prevented him from working before March 2006, 
the medical evidence provides a preponderance of evidence to 
the contrary.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

A TDIU award is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


